Judge Greene
concurring in the result.
While I agree that Section 7A-689 requires findings concerning the requisition’s correctness and the juvenile’s identity, I otherwise concur only in the majority’s result. I do note the finding that the requisition is “in order” must not be taken lightly. In order to be complete, a requisition under Section 7A-689 must include:
. . . the name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned.
The court’s finding must thus be based on evidence in the record that the requisition conforms in all respects to these requirements.